Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 6/7/2022.
Claims 3-4 and 7 have been cancelled.  Claims 1-2, 5 and 8-9 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 5 and 8-9  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claim 8 is directed to estimating a purchase timing of an aerosol generation device based on acquired usage information. The limitations as drafted, is a process that under its broadest reasonable interpretation, such as managing personal behavior for marketing or sales and covers Certain Methods of Organizing Human activity under  2A-prong 1.  Under 2A, prong 2: The additional elements of  a processor for performing generic computer functions such as acquiring, estimating and outputting information related to the purchase timing.  The published application specification discloses on paragraph  “The processor 91 reads the program from the storage 93, expands the program into the main memory 92, and executes the above process according to the program”. As can be seen by the specification, the processor is performing generic computer functions of processing data (acquiring, estimating and outputting purchase timing).The claims are merely providing an environment in which to carry out the abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not any meaningful limits on practicing the abstract idea. 
	The claim do not provide an inventive step under 2B, as discussed with respect to step 2A prong two. If the claims amount to no more than mere instructions to apply the exception using generic computer components and cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B.  The claim is ineligible.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent claims 1 and 9 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.
	 Dependent Claims 2, 5-6 do not include meaningful limitations that transform the exception into a patent eligible application such that the claim amounts to “significantly or substantially” more than the exception itself and are rejected under the same analysis as above. 

Allowable Subject Matter
Claims 1-2, 5 and 8-9 are allowed.
	The invention pertains to  estimating a purchase timing of an aerosol generation device based on acquired usage information.
	The closest prior art of record teaches: 
	2013/0319439 to Gorelick and 2014/0107815 to Lamothe discloses the monitoring of the usage of an electronic cigarette, and the use of the information for estimating or suggesting purchases to the user.

	Article by Yanchenko, Anna K, ,Titled " Hierarchical Dynamic Modeling for Individualized Bayesian Forecasting" teaches improved forecasting of customer/household-specific purchasing behavior informs decisions about personalized pricing and promotions on a continuing basis. This is a big data, big modeling and forecasting setting involving many thousands of customers and items on sale, requiring sequential analysis, addressing information flows at multiple levels over time, and with heterogeneity of customer profiles and item categories.
	
	Wataru (JP 2004013750)  teaches the consumables history 

changes in the number of consumables each time the information (1) or 

the information (2) is received/ order information on paragraph 0016). 
 

	Specifically, Alarcon teaches a subscription service system for a user of an 

electronic smoking device, the system comprising: at least one of the electronic 

smoking device or a pack communicatively linked to the electronic smoking device, the 

pack configured to store or charge the electronic smoking device; a user mobile device 

communicatively linked to the at least one of the electronic smoking device or the pack, 

the user computer configured to store user data; a subscription database network 

communicatively linked to at least one of the user mobile device or the at least one of

 the electronic smoking device or the pack, the subscription database network

 configured to process the user data and, in response thereto, provide at least one of an 

automated notification or an automated retail service to the user or to a third party.

	However, Alarcon (2015/0332379) does not teach or suggest , as illustrated on Figure 7: “the replaceable member including an identifier for uniquely identifying the replaceable member; a reader configured to read the identifier of the replaceable member and obtain an ID of the replaceable member; a sensor database that stores an amount of remaining replaceable members in response to a determination that the replaceable member has been replaced, a usage amount specifying unit that specifies a usage amount of the replaceable member based on the usage information and the usage history database; a replacement estimation unit that estimates a replacement timing of the replaceable member based on the usage amount at a timing when it is determined that the replaceable member has been replaced; a purchase estimation unit that estimates a purchase timing of the replaceable member purchased in plurality based on the acquired usage information and the purchase history database; and an output unit that outputs information related to the replacement timing and information related to the purchase timing to the communication device, and wherein the communication device is configured to display the information related to the purchase timing and the information related to the replacement timing on the user interface to the user”.

Response to Arguments
The 101 rejections have been maintained. The claims pertain to estimating a purchase timing for an aerosol.  The claims are directed to a business problem, with a business solution of determining the time of when to replace the aerosol based on the usage information. Such managing of personal behavior for marketing or sales purposes fall under Certain Methods of Organizing Human activity and is therefore an abstract idea. The claims further recite a processor, sensor, database for performing generic, well understood, generic functions. The specification discloses on filed specification those generic computer functions, see specification on paragraphs 0028, 0040 and 0041. There’s no improvement to the processor, sensor or database as claimed, the generic limitations are mere instructions to apply the generic components to carry the abstract idea and therefore the claims are ineligible.     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
          
Point of contact
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688